Citation Nr: 0800616	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  03-11 723A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to a rating higher than 10 percent for 
lumbosacral strain before September 16, 2002, and a rating 
higher than 20 percent from September 16, 2002.  

2. Entitlement to a rating higher than 20 percent for 
instability of the left knee. 

3. Entitlement to a rating higher than 10 percent for 
chondromalacia and traumatic arthritis of the left knee.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1967 to August 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in November 2002, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California. 

While on appeal, in a rating decision, dated in April 2003, 
the RO increased the rating for lumbosacral strain to 20 
percent, effective September 16, 2002, and assigned a 
separate 20 percent rating for instability of the left knee. 


FINDINGS OF FACT

1. Before September 16, 2002, lumbosacral strain was 
manifested by characteristic pain without muscle spasm on 
extreme forward bending with loss of lateral spine motion and 
no more than slight limitation of motion of the lumbar spine 
was found; from September 16, 2002, lumbosacral strain is 
manifested by no more than moderate limitation of motion and 
flexion is greater than 30 degrees.  

2. Instability of the left knee is no more than moderate.  

3. Chondromalacia and traumatic arthritis of the left knee is 
manifested by full extension and flexion from 40 to 130 
degrees. 

CONCLUSIONS OF LAW

1. Before September 16, 2002, the criteria for a rating 
higher than 10 percent for lumbosacral strain have not been 
met; from September 16, the criteria for a rating higher than 
20 percent for lumbosacral strain have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, Diagnostic Code 5295 (prior to September 26, 2003); and 
Diagnostic Code 5237 (since September 26, 2003). 

2. The criteria for a rating higher than 20 percent for 
instability of the left knee have not been met.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
Diagnostic Code 5257 (2007).  

3. The criteria for a rating higher than 10 percent for 
chondromalacia and traumatic arthritis of the left knee have 
not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, Diagnostic Codes 5003, 5260 
(2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in January 2002, July 2003, September 2003, 
February 2005, and March 2006.  The veteran was notified of 
the evidence needed to substantiate the claims, namely, 
evidence that the disabilities were worse.  The veteran was 
notified that VA would obtain VA records and records of other 
Federal agencies and that she could submit private medical 
records or authorize VA to obtain private medical records on 
her behalf.  The veteran was asked to submit any evidence 
that would include that in her possession.  The notice 
included the provisions for the disability ratings and for 
the effective date of the claims, that is, the date of 
receipt of the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claims were subsequently readjudicated as evidenced by the 
supplemental statement of the case, dated in March 2006.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

To the extent that the timing of the VCAA notice about the 
degree of disability assignable came after the initial 
adjudication and after the supplemental statement of the case 
in March 2006, it did not comply with the requirement that 
the notice must precede the adjudication.  



At this stage of the appeal, when the veteran already has 
notice of the rating criteria, there is no reasonable 
possibility that further notice of the exact same information 
would aid in substantiating the claims, and any deficiency as 
to the timing of the VCAA regarding the degree of disability 
assignable has not prejudiced the veteran's appeal.   Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The RO has obtained service medical records, VA 
records, and private medical records.  Moreover, the veteran 
was afforded VA examinations for the claims for increase.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

As there are no additional records to obtain, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist.  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background


In January 2002, a MRI revealed osteoarthritis at L3-4 and 
L4-5.  

In August 2002, the veteran complained of pain, spasm, and 
tightness of the lumbar spine with flare-ups with prolonged 
sitting or driving as often as three times a month.  The 
veteran also complained that her knee pain had increased, 
that she was unable to walk more than one and half blocks, 
and that she could no longer bike or dance.  She stated that 
she could not be on her feet for more than 15 minutes.  She 
complained of occasional swelling.  

On examination, there was no radiating pain on lumbosacral 
movement and no muscle spasm or tenderness.  The straight leg 
raising was negative.  There were no signs of radiculopathy.  
Flexion was to 95 degrees, extension to 25 degrees, right and 
left lateral bending were to 40 degrees, and right and left 
rotation were to 35 degrees.  There was additional limitation 
of the lumbar spine due to pain.  There was no ankylosis.  
Coordination was normal.  There was normal motor and sensory 
function of the lower extremities.  Strength was 5/5 and 
symmetrical.  Knee and ankle reflexes were 2+, bilaterally.  

The left knee extended to zero degrees and flexed to 140 
degrees with pain at 130 degrees.  There was limitation of 
the left knee due to pain and weakness.  The drawer and 
McMurray's tests were within normal limits.  There was no 
locking pain, but there was a small amount of left knee joint 
effusion.  

On VA examination in September 16, 2002, the veteran 
complained of intermittent sharp pains in the low back with 
radiating symptoms into the lower extremities.  

On examination of the low back, the veteran stood erect 
without evidence of muscle spasm, guarding, or listing.  She 
had about 60 degrees of flexion, 20 degrees of extension, and 
20 degrees of right and left lateral bending with pain.  The 
deep tendon reflexes were active.  Motor strength of the 
lower extremities was normal.  The straight leg raising was 
negative. 

The veteran also complained of constant left knee pain.  On 
examination, there was subpatellar crepitus and the patella 
was hypermobile and almost subluxed laterally.  The knee 
extended fully to zero degrees and flexion was to 140 
degrees.  

On VA examination on September 19, 2003, the veteran 
complained of spasms and sciatic pain in the hips and lower 
extremities.  On physical examination, flexion of the lumbar 
spine was to 90 degrees, extension was to 25 degrees, right 
and left lateral bending were to 20 degrees, and right and 
left rotation were to 15 degrees.  Pain was not apparent with 
movement.  There was no apparent muscle spasm.  The straight 
leg raising was negative.  The deep tendon reflexes were 
equal and physiologic.  

The veteran also complained of increasing pain and decreasing 
strength in her left knee.  On physical examination, the knee 
flexed to 130 degrees and extended to zero degrees.  The left 
knee ligaments were intact to testing except that McMurray's 
test was very positive with 4+ tenderness to palpation over 
the lateral and medial areas adjacent to the patella.  There 
was crepitus. 

On VA examination on November 22, 2005, the veteran 
complained of intermittent back pain without radiation, 
resulting in functional impairment, limiting her ability to 
drive, sit, or stand for more than 15 to 20 minutes.  The 
straight leg raising was positive.  Thoracolumbar flexion was 
to 50 degrees, extension to 20 degrees, right and left 
lateral bending were to 10 degrees, and right and left 
rotation were to 20 degrees.  Lumbar motion was additionally 
limited due to pain at the degrees reported and the ranges of 
motion were obtained after repetitive movement.  

There was no additional limitation due to fatigue, weakness, 
lack of endurance or incoordination.  There was no evidence 
of radiculopathy.  Motor and sensory functions of the lower 
extremities were normal.  The reflexes were nonreactive.

The veteran also complained of constant swelling, pain, and 
weakness of the left knee, resulting in functional 
impairment, limiting her ability to walk or stand for a 
prolonged time.  On physical examination, the general 
appearance of the knee was normal.  There was no evidence of 
crepitus or joint effusion.  After repetitive motion, left 
knee flexion was to 40 degrees and extension was to zero 
degrees.  Motion of the knee was additionally limited due to 
pain but not additionally limited due to fatigue, weakness, 
lack of endurance or incoordination.  The drawer test and 
McMurray's test were within normal limits.  X-rays of the 
left knee revealed degenerative joint disease. 



General Rating Principles

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  

Analysis

Lumbosacral Strain

The criteria for evaluating spinal disabilities under 38 
C.F.R. § 4.71a, Diagnostic Code 5295 were revised effective 
September 26, 2003, at which time the Diagnostic Code 5295 
was renumbered, as Diagnostic Code 5237.  

When the law or regulation change during an appeal, the most 
favorable to version will apply but, unless otherwise 
provided, the amended version will not apply retroactively.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); VAOGCPREC 
3-2000.  

Under the old criteria, Diagnostic Code 5295 provided a 10 
percent rating for lumbosacral strain with characteristic 
pain.  The criteria for a 20 percent rating were muscle spasm 
on extreme forward bending with loss of lateral spine motion.  



The criteria for 40 percent rating were listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion. 

Under the revised rating criteria as of September 26, 2003, a 
rating may be assigned with or without symptoms such as pain 
(regardless of whether it radiates), stiffness, or aching in 
the affected spinal area.  

The criteria for a 10 percent rating are forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees (the maximum combined range of 
motion being 240 degrees), or if there is either (1) muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour.  

The criteria for a 20 percent rating are forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees (the 
maximum combined range of motion being 240 degrees), or if 
there is either (1) muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour, e.g., 
scoliosis, reversed lordosis, or abnormal kyphosis.  

The criteria for a 40 percent rating are forward flexion of 
the thoracolumbar spine to 30 degrees or less; or, there is 
favorable ankylosis of the entire thoracolumbar spine.  

A Rating Higher than 10 Percent before September 16, 2002

Before September 16, 2002, the veteran did not meet the 
criteria for a 20 percent rating under the old Diagnostic 
Code 5295 because there was no muscle spasm on extreme 
forward bending with loss of lateral spine motion on 
examinations in August and September 2002.  

As for other potentially applicable Diagnostic Codes, the old 
Diagnostic Code 5292 provided a 20 percent rating for 
moderate limitation of motion of the lumbar spine.  

The findings of examinations in August and September 2002 of 
flexion from 60 to 95 degrees, extension from 20 to 25 
degrees, right and left lateral bending from 20 to 40 
degrees, and right and left rotation to 35 degrees does not 
more nearly approximate moderate limitation of the range of 
motion of the lumbar spine. 

Accordingly, before September 16, 2002, the old criteria 
under Diagnostic 5292 for a rating higher than 10 percent for 
lumbosacral strain had not been met. 

A Rating Higher than 20 Percent from September 16, 2002

Under the old Diagnostic Code 5295, the criteria for a 40 
percent were listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  While the veteran does have limitation of motion of 
the thoracolumbar spine, listing of the spine or loss of 
lateral motion has not been found at any time.  

As for other potentially applicable Diagnostic Codes, the old 
Diagnostic Code 5292 provided a 40 percent rating for severe 
limitation of motion of the lumbar spine. While the veteran 
does have limitation of motion of the thoracolumbar spine, 
severe limitation of motion is not shown as flexion ranges 
from 50 to 90 degrees and extension ranges from 20 to 25 
degrees.  There is also functional lateral bending and 
rotation.  

As for the revised rating criteria, there is no evidence of 
ankylosis and flexion of the thoracolumbar spine is greater 
than 30 degrees.  So, the criteria for a 40 rating under the 
revised criteria have not been met. 



For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent before 
September 16, 2002, and a rating higher than 20 percent from 
September 16, 2002, for lumbosacral strain.  
38 U.S.C.A. § 5107(b).

Rating the Knee 

Instability and arthritis of the knee may be rated separately 
under Diagnostic Codes 5257 and 5003.  And a separate rating 
may be assigned for limitation of flexion or extension under 
Diagnostic Code 5260 and DC 5261, respectively.

Under Diagnostic Code 5257, a 10 percent rating is assigned 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee. A 20 percent rating requires 
moderate impairment due to recurrent subluxation or lateral 
instability. A 30 percent rating requires severe impairment. 

Under Diagnostic Code 5260, limitation of flexion to 60 
degrees is noncompensable, flexion limited to 45 degrees is 
10 percent disabling, and flexion is limited to 30 degrees is 
20 percent disabling.

Under Diagnostic Code 5261, limitation of extension to 5 
degrees is noncompensable.  Extension limited to 10 degrees 
is 10 percent disabling, and extension limited to 15 degrees 
is 20 percent disabling.  Extension limited to 20 degrees is 
30 percent disabling.

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II.

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement. 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also, 
with any form of arthritis, painful motion is a factor to be 
considered. 38 C.F.R. § 4.59.

Left Knee Instability

Although the veteran has complained of instability and uses a 
knee brace, repeated examinations have not clinically 
documented ligament laxity or recurrent subluxation although 
she does have patellar instability.  

As neither severe recurrent subluxation nor lateral 
instability of the knee is shown, the criteria for a rating 
higher than 20 percent on the basis of instability under 
Diagnostic Code 5257 have not been met.  

For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 20 percent for 
instability of the left knee.  38 U.S.C.A. § 5107(b). 

Left Knee Chondromalacia and Traumatic Arthritis

The record shows that the veteran has full extension of the 
left knee.  Therefore a separate rating for limitation of 
extension under Diagnostic Code 5261 is not warranted.  On 
private examination in August 2002 and the VA examinations in 
September 2002 and September 2003, flexion was to at least 
130 degrees, which does not meet the criteria for a 20 
percent rating under Diagnostic Code 5260, that is, flexion 
limited to 30 degrees. 

On the most recent VA examination in November 2005, flexion 
was to 40 degrees, which does not more nearly approximate the 
criteria for a 20 percent rating under Diagnostic Code 5260, 
that is, flexion limited to 30 degrees.  

For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for 
chondromalacia and traumatic arthritis of the left knee.  38 
U.S.C.A. § 5107(b).



Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the 
disability picture is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria.  For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating. 


ORDER

A rating higher than 10 percent for lumbosacral strain before 
September 16, 2002, and a rating higher than 20 percent 
disabling from September 16, 2002, are denied.  

A rating higher than 20 percent for instability of the left 
knee is denied. 

A rating higher than 10 percent for chondromalacia and 
traumatic arthritis of the left knee is denied. 


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


